UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7113


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MALIK X. SHAKUR, a/k/a Willie Lamb,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Cameron McGowan Currie, Senior District Judge. (3:08-cr-00485-CMC-2)


Submitted: November 26, 2019                                 Decided: December 3, 2019


Before WYNN and THACKER, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Malik X. Shakur, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Malik X. Shakur appeals the district court’s order denying his motion to correct his

sentence under Federal Rules of Criminal Procedure 36. We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district court.

United States v. Shakur, No. 3:08-cr-00485-CMC-2 (D.S.C. June 6, 2019). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2